Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/22/2015.
Claims 1-7 are allowed in this office action.

Election/Restrictions
Applicant’s election without traverse of Claims 26-37 in the reply filed on 08/17/2021 is acknowledged.
Claim 38-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-30, 33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20130133912 A1) in view of Tanimoto et al (US 20120279736).
Regarding claim 26, Mizuno discloses An electric pulse tool (Fig. 1) for performing tightening operations [0006], where torque is delivered in pulses to tighten a screw joint (Abstract), the electric pulse (1) tool comprising: an output shaft (7); a sensor (10) arranged to determine a parameter value associated with the tightening of the screw joint ([0026]- [0205]), whereby the electrical pulse tool (1) operates to: 
provide torque pulses on the output shaft (7) in a first direction until the determined parameter value associated with the tightening of the screw joint reaches within or above a predetermined first interval including a target parameter value ([0007], Figs. 3-4); and

However, Mizuno teaches a control unit (C) but it is silent with regards to a processor; and a memory containing instructions executable by the processor.
Tanimoto in a related invention teaches a control unit (C) having a processor; and a memory containing instructions executable by the processor ([0203]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit tool of Mizuno by incorporating a processor and memory as taught by Tanimoto in order to allow for outputting a driving signal based on a processing program and data, and for temporarily storing data.
Mizuno in view Tanimoto of further discloses:
Regarding claim 27, wherein the second interval (Upper limit in Fig. 3) is right above the first interval (Fig. 3 of Mizuno).
Regarding claim 28, wherein the electrical pulse tool further operates to provide a notification that the screw joint was tightened too hard in case the determined parameter value exceeds a target value by more than the predetermined second interval ([0041] of Mizuno).
Regarding claim 29, wherein the electrical pulse tool (1) operates to determine required pulses in the second direction (Figs. 3-4 of Mizuno) until the determined parameter value reaches the predetermined first interval ([0029] of Mizuno).
Regarding claim 30, wherein the sensor (10) is a torque sensor and the parameter value associated with the tightening of the screw joint is torque ([0025]-[0026] of Mizuno).
Regarding claim 33, wherein the electric pulse tool (1) is adapted to finish the tightening operation by at least one torque pulse in the first direction in case at least one torque pulse in the second direction has been provided (Fig. 4 of Mizuno).
Regarding claim 35, wherein a lower boundary of the first interval is a target value (Fig. 3 of Mizuno).
Regarding claim 36, wherein a lower boundary of the first interval is below a target value (Fig. 3 of Mizuno).
Regarding claim 37, wherein the electric pulse tool is a handheld electric pulse tool (Fig. 2 of (Fig. 3 of Mizuno).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20130133912 A1) in view of Tanimoto et al (US 20120279736), and in further view of Hashimoto et al. (US 4173059 A).
Regarding claim 31, Mizuno in view Tanimoto discloses essentially the claimed elements according to claim 26.
However, Mizuno in view Tanimoto does not disclose wherein the sensor is an angle meter and the parameter value associated with the tightening of the screw joint is angle.
 Hashimoto teaches that it is old and well known to provide a sensor which is an angle meter (F) and the parameter value associated with the tightening of the screw joint is angle (Col 3 lines 45-51, Col 4lines 40-67 and Col 5 lines 7-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Mizuno by incorporating a sensor which is an angle meter as taught by Hashimoto so as to effect bolt tightening operation on the basis of the rotative angle method (Col 3 lines 36-45 of Hashimoto).

Allowable Subject Matter
Claim 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731